--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2


THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD,
TRANSFERRED, OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR
RECEIPT BY THE COMPANY OF AN OPINION OF COUNSEL IN THE FORM, SUBSTANCE AND SCOPE
REASONABLY SATISFACTORY TO THE COMPANY THAT THIS NOTE MAY BE SOLD, TRANSFERRED,
OR OTHERWISE DISPOSED OF, UNDER AN EXEMPTION FROM REGISTRATION UNDER THE ACT AND
SUCH STATE SECURITIES LAWS.


BOSTON THERAPEUTICS, INC.


10% OID Convertible Promissory Note accruing 10% Interest due March 13, 2016
(the “Note”)
 

 Original Issue Date: March 13, 2015   Principal Amount: USD$220,000    Purchase
Amount:  USD$200,000

 
For value received, Boston Therapeutics, Inc., a Delaware corporation (the
“Company”), hereby promises to pay to the order of JDF Capital Inc. (together
with its successors, representatives, and permitted assigns, the “Holder”), in
accordance with the terms hereinafter provided, up to an aggregate of $220,000
(the “Principal Amount”).  The Principal Amount outstanding, together with all
accrued interest thereon and any other amounts due pursuant to the terms of this
Note, shall be due and payable on March 13, 2016 (the “Maturity Date”).
 
The Purchase Amount shall be provided to the Company as follows:  (i) $100,000
(less $6,000 in legal fees payable in accordance with Section 4.13) (the “First
Advance Amount”) shall be funded on the Original Issue Date (the “Issuance
Date”) and (ii) subject to Section 1.2 below, $100,000 (the “Second Advance
Amount”) shall be funded on the 60th day following the Issuance Date, (the
“Second Advance Closing”).
 
All payments under or pursuant to this Note refer to and shall be made in United
States Dollars in immediately available funds to the Holder at the address of
the Holder set forth in the Purchase Agreement or at such other place as the
Holder may designate from time to time in writing to the Company or by wire
transfer of funds to the Holder’s account, instructions for which are attached
hereto as Exhibit A.
 
ARTICLE I
 
Section 1.1                      Purchase Agreement.  This Note has been
executed and delivered pursuant to that certain Securities Purchase Agreement
dated as of March 13, 2015 (the “Purchase Agreement”) by and among the Company
and the Holder.  Capitalized terms used and not otherwise defined herein shall
have the meanings set forth for such terms in the Purchase Agreement.
 
Section 1.2                      Funding of the Second Advance Amount.  If the
closing price of the Company’s Common Stock as reported by the Principal Trading
Market on the date of the Second Advance Closing is less than 50% of the closing
price of the Company’s Common Stock as reported by the Principal Trading Market
on the Issuance Date, the Holder may, in its sole and absolute discretion,
determine not to fund all or any portion of the Second Advance Amount.
 
 
1
Holder Initials:________________


Company Initials: ______________
 

--------------------------------------------------------------------------------

 

 
Section 1.3                      Interest.  Beginning on the issue date of this
Note (the “Issuance Date”), the outstanding Principal Amount of this Note shall
bear interest, in arrears, at a rate per annum equal to 10%. Interest shall be
paid on the Maturity Date in cash or in shares of the Company’s Common Stock at
the option of the Holder.
 
Section 1.4                      Payment on Non-Business Days.  Whenever any
payment to be made shall be due on a Saturday, Sunday or a public holiday under
the laws of the State of New York, such payment may be due on the next
succeeding business day and such next succeeding day shall be included in the
calculation of the amount of accrued interest payable on such date.


Section 1.5                      Transfer.  This Note may be transferred or
sold, subject to the provisions of Section 4.8 of this Note, or pledged,
hypothecated or otherwise granted as security by the Holder.
 
Section 1.6                      Replacement.  Upon receipt of a duly executed,
notarized and unsecured written statement from the Holder with respect to the
loss, theft or destruction of this Note (or any replacement hereof), and without
requiring an indemnity bond or other security, or, in the case of a mutilation
of this Note, upon surrender and cancellation of such Note, the Company shall
issue a new Note, of like tenor and amount, in lieu of such lost, stolen,
destroyed or mutilated Note.
 
ARTICLE II


EVENTS OF DEFAULT; REMEDIES
 
Section 2.1                      Events of Default.  The occurrence of any of
the following events shall be an “Event of Default” under this Note:
 
(a)           the Company shall fail to make the payment of any amount of
principal outstanding on the date such payment is due hereunder;


(b)           the Company shall fail to make any payment of interest on the date
such payment is due hereunder, provided, however, that if the payment of
interest is made in shares of the Company’s Common Stock, it shall be an Event
of Default if the Common Stock is not delivered to the Holder with 3 days after
the date such interest is due;


(c)           the Company’s Common Stock is suspended from listing or fails to
be quoted or listed on at least one of the OTC Markets, OTC Bulletin Board,
Nasdaq Capital Market, NYSE MKT or The New York Stock Exchange, Inc. for a
period of 5 consecutive Trading Days;


(d)           the Company’s notice to the Holder, including by way of public
announcement, at any time, of its inability to comply, or its intention not to
comply, with proper requests from the Holder for conversion of this Note into
shares of Common Stock;


(e)           the Company shall fail to (i) timely deliver the shares of Common
Stock upon conversion of the Note or any accrued and unpaid interest, or (ii)
make the payment of any fees and/or liquidated damages under this Note or the
Purchase Agreement, which failure in the case of items (i) and (ii) of this
Section 2.1(e) is not remedied within 3 business days after the incurrence
thereof;


(f)           default shall be made in the performance or observance of (i) any
material covenant, condition or agreement contained in this Note (other than as
set forth in clause (e) of this Section 2.1) and such default is not fully cured
within 5 business days after the occurrence thereof or (ii) any material
covenant, condition or agreement contained in the Purchase Agreement or any
other Transaction Documents which is not covered by any other provisions of this
Section 2.1 and such default is not fully cured within 5 business days after the
occurrence thereof;
 
 
 
2
Holder Initials:________________


Company Initials: ______________
 

--------------------------------------------------------------------------------

 

(g)           any material representation or warranty made by the Company herein
or in the Purchase Agreement or any other Transaction Documents shall prove to
have been false or incorrect or breached in a material respect on the date as of
which made;


(h)           the Company shall (A) default in any payment of any amount or
amounts of principal or interest on any indebtedness (other than the
indebtedness hereunder) the aggregate principal amount of which Indebtedness is
in excess of $100,000 or (B) default in the observance or performance of any
other agreement or condition relating to any indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the Holder or beneficiary or
beneficiaries of such Indebtedness to cause, with the giving of notice if
required, such Indebtedness to become due prior to its stated maturity;


(i)           the Company shall (i) apply for or consent to the appointment of,
or the taking of possession by, a receiver, custodian, trustee or liquidator of
itself or of all or a substantial part of its property or assets, (ii) make a
general assignment for the benefit of its creditors, (iii) commence a voluntary
case under the United States Bankruptcy Code (as now or hereafter in effect) or
under the comparable laws of any jurisdiction (foreign or domestic), (iv) file a
petition seeking to take advantage of any bankruptcy, insolvency, moratorium,
reorganization or other similar law affecting the enforcement of creditors’
rights generally, (v) acquiesce in writing to any petition filed against it in
an involuntary case under United States Bankruptcy Code (as now or hereafter in
effect) or under the comparable laws of any jurisdiction (foreign or domestic),
(vi) issue a notice of bankruptcy or winding down of its operations or issue a
press release regarding same, or (vii) take any action under the laws of any
jurisdiction (foreign or domestic) analogous to any of the foregoing;


(j)           a proceeding or case shall be commenced in respect of the Company,
without its application or consent, in any court of competent jurisdiction,
seeking (i) the liquidation, reorganization, moratorium, dissolution, winding
up, or composition or readjustment of its debts, (ii) the appointment of a
trustee, receiver, custodian, liquidator or the like of it or of all or any
substantial part of its assets in connection with the liquidation or dissolution
of the Company or (iii) similar relief in respect of it under any law providing
for the relief of debtors, and such proceeding or case described in clause (i),
(ii) or (iii) shall continue undismissed, or unstayed and in effect, for a
period of 60 days or any order for relief shall be entered in an involuntary
case under United States Bankruptcy Code (as now or hereafter in effect) or
under the comparable laws of any jurisdiction (foreign or domestic) against the
Company or action under the laws of any jurisdiction (foreign or domestic)
analogous to any of the foregoing shall be taken with respect to the Company and
shall continue undismissed, or unstayed and in effect for a period of 60 days;
or


(k)           the failure of the Company to instruct its transfer agent to
remove any legends from shares of Common Stock eligible to be sold under Rule
144 of the Securities Act and issue such unlegended certificates to the Holder
within 5 business days of the Holder’s request so long as the Holder has
provided reasonable assurances and opinions of counsel to the Company that such
shares of Common Stock can be resold pursuant to Rule 144; or


(l)             the failure of the Company to pay any amounts due to the Holder
herein within 3 business days of receipt of notice to the Company.
 
 
3
Holder Initials:________________


Company Initials: ______________
 

--------------------------------------------------------------------------------

 
 
 
Section 2.2                      Remedies Upon An Event of Default.  If an Event
of Default shall have occurred and shall be continuing, the Holder of this Note
may at any time at its option, (a) declare the entire unpaid Principal Amount of
this Note, together with all interest accrued hereon, due and payable in cash,
and thereupon, the same shall be accelerated and so due and payable, without
presentment, demand, protest, or notice, all of which are hereby expressly
unconditionally and irrevocably waived by the Company, (b) subject to Section
3.4 hereof, demand that the Principal Amount of this Note then outstanding shall
be converted into shares of Common Stock at a Conversion Price (as defined in
Section 3.2 below) per share calculated pursuant to Section 3.1(b) below,
assuming that the date that the Event of Default occurs is the Conversion Date,
and demand that all accrued and unpaid interest under this Note shall be
converted into shares of Common Stock in accordance with Section 3.2 hereof, or
(c) exercise or otherwise enforce any one or more of the Holder’s rights,
powers, privileges, remedies and interests under this Note, the Purchase
Agreement, other Transaction Documents or applicable law.  No course of delay on
the part of the Holder shall operate as a waiver thereof or otherwise prejudice
the right of the Holder.  No remedy conferred hereby shall be exclusive of any
other remedy referred to herein or now or hereafter available at law, in equity,
by statute or otherwise.
 
Section 2.3                      Default Interest.  Furthermore, upon the
occurrence of an Event of Default, then to the extent permitted by law, the
Company will pay interest to the Holder, payable on demand, on the outstanding
principal balance of the Note from the date of the Event of Default until such
Event of Default is cured, at the rate of the lesser of 15% and the maximum
applicable legal rate per annum.


ARTICLE III
 
CONVERSION; ANTIDILUTION; PREPAYMENT
Section 3.1                      Conversion Option.
 
(a)           Manner of Conversion.  At any time on or after the 91st day
following the Issuance Date, this Note shall be convertible (in whole or in
part), at the option of the Holder (the “Conversion Option”), into fully paid
and non-assessable shares of the Company’s Common Stock on the date on which the
Holder faxes a notice of conversion (the “Conversion Notice”), duly executed, to
the Company (the “Voluntary Conversion Date”), provided, however, that the
Conversion Price shall be subject to adjustment as described in Section 3.5
below.  The Holder shall deliver this Note to the Company at the address
designated in the Purchase Agreement at such time that this Note is fully
converted.  With respect to partial conversions of this Note, the Company shall
keep written records of the amount of this Note converted as of each Conversion
Date.
 
(b)           Calculation of Number of Shares to be Issued.  On any Voluntary
Conversion Date, the Holder may cause any outstanding Principal Amount of this
Note plus all accrued and unpaid interest to convert into a number of fully paid
and nonassessable shares of Common Stock equal to the quotient of the elected
outstanding Principal Amount of this Note plus all interest accrued thereon as
of the Voluntary Conversion Date divided by the Conversion Price as computed in
accordance with Section 3.2 below.
 
 
4
Holder Initials:________________


Company Initials: ______________
 

--------------------------------------------------------------------------------

 
 
(c)           Conversion Limitations; Holder’s Restriction on Conversion. The
Company shall not effect any conversion of this Note, and the Holder shall not
have the right to convert any portion of this Note, to the extent that after
giving effect to such conversion, the Holder (together with the Holder’s
affiliates), as set forth on the applicable Conversion Notice, would
beneficially own in excess of 4.99% of the number of shares of the Company’s
Common Stock outstanding immediately after giving effect to such
conversion.  For purposes of the foregoing sentence, the number of shares of
Common Stock beneficially owned by the Holder and its affiliates shall include
the number of shares of Common Stock issuable upon conversion of this Note with
respect to which the determination is being made, but shall exclude the number
of shares of Common Stock which would be issuable upon (A) conversion of the
remaining, non-converted portion of this Note beneficially owned by the Holder
or any of its affiliates and (B) exercise or conversion of the unexercised or
non-converted portion of any other securities of the Company (including, without
limitation, any other notes or the Warrants) subject to a limitation on
conversion or exercise analogous to the limitation contained herein beneficially
owned by the Holder or any of its affiliates.  Except as set forth in the
preceding sentence, for purposes of this Section, beneficial ownership shall be
calculated in accordance with Section 13(d) of the Exchange Act.  To the extent
that the limitation contained in this Section applies, the determination of
whether this Note is convertible (in relation to other securities owned by the
Holder) and of which a portion of this Note is convertible shall be in the sole
discretion of such Holder.  To ensure compliance with this restriction, the
Holder will be deemed to represent to the Company each time it delivers a
Conversion Notice that such Conversion Notice has not violated the restrictions
set forth in this Section and the Company shall have no obligation to verify or
confirm the accuracy of such determination.  For purposes of this Section, in
determining the number of outstanding shares of Common Stock, the Holder may
rely on the number of outstanding shares of Common Stock as reflected in (x) the
Company’s most recent Form 10-Q or Form 10-K (or such related form), as the case
may be, (y) a more recent public announcement by the Company or (z) any other
notice by the Company or the Company’s Transfer Agent setting forth the number
of shares of Common Stock outstanding.  Upon the written or oral request of the
Holder, the Company shall within two Trading Days confirm orally and in writing
to the Holder the number of shares of Common Stock then outstanding.  In any
case, the number of outstanding shares of Common Stock shall be determined after
giving effect to the conversion or exercise of securities of the Company,
including this Note, by the Holder or its affiliates since the date as of which
such number of outstanding shares of Common Stock was reported.  The provisions
of this Section may be waived by the Holder upon, at the election of the Holder,
not less than 61 days’ prior notice to the Company, and the provisions of this
Section shall continue to apply until such 61st day (or such later date, as
determined by the Holder, as may be specified in such notice of waiver).
 
Section 3.2                      Conversion Price.  The term “Conversion Price”
shall mean the lower of (i) 60% of the lowest reported sales price for the
Common Stock for the 20 trading days immediately prior to the Issuance Date or
(ii) 60% of the lowest reported sale price for the 20 days immediately prior to
the Voluntary Conversion Date.
 
Section 3.3                      Mechanics of Conversion.
 
(a)           Delivery of Common Stock.  Not later than 3 Trading Days after any
Conversion Date, the Company or its designated transfer agent, as applicable,
shall issue and deliver to the Depository Trust Company (“DTC”) account on the
Holder’s behalf via the Deposit Withdrawal Agent Commission System (“DWAC”) as
specified in the Conversion Notice, registered in the name of the Holder or its
designee, for the number of shares of Common Stock to which the Holder shall be
entitled.  In the alternative, not later than 3 Trading Days after any
Conversion Date, the Company shall deliver to the Holder by express courier a
certificate or certificates which shall be free of restrictive legends and
trading restrictions (other than those required by Section 4 of the Purchase
Agreement) representing the number of shares of Common Stock being acquired upon
the conversion of this Note (the “Delivery Date”). Notwithstanding the foregoing
to the contrary, the Company or its transfer agent shall only be obligated to
issue and deliver the shares to DTC on the Holder’s behalf via DWAC (or
certificates free of restrictive legends) if such conversion is in connection
with a sale and the Holder has complied with the applicable requirements of
federal and state securities laws.  If in the case of any Conversion Notice such
certificate or certificates are not delivered to or as directed by the Holder by
the Delivery Date, the Holder shall be entitled by written notice to the Company
at any time on or before its receipt of such certificate or certificates
thereafter, to rescind such conversion, in which event the Company shall
immediately return this Note if tendered for conversion, whereupon the Company
and the Holder shall each be restored to their respective positions immediately
prior to the delivery of such notice of revocation, except that any amounts
described in Sections 3.3(b) and (c) shall be payable through the date notice of
rescission is given to the Company.
 
 
5
Holder Initials:________________


Company Initials: ______________
 

--------------------------------------------------------------------------------

 
 
 
(b)           Penalty for Failure to Deliver Common Stock.  The Company
understands that a delay in the delivery of the shares of Common Stock upon
conversion of this Note beyond the Delivery Date could result in economic loss
to the Holder.  If the Company fails to deliver to the Holder such shares via
DWAC or a certificate or certificates pursuant to Section 3.3(a) above by the
Delivery Date, the Company shall pay to the Holder, in cash, an amount per
Trading Day for each Trading Day until such shares are delivered via DWAC or
certificates are delivered, together with interest on such amount at a rate of
10% per annum, accruing until such amount and any accrued interest thereon is
paid in full, equal to (i) 1% of the aggregate principal amount of the Note
requested to be converted for the first 5 Trading Days after the Delivery Date
and (ii) 2% of the aggregate principal amount of the Note requested to be
converted for each Trading Day thereafter.  Nothing herein shall limit a
Holder’s right to pursue actual damages for the Company’s failure to deliver
certificates representing shares of Common Stock upon conversion within the
period specified herein and the Holder shall have the right to pursue all
remedies available to it at law or in equity (including, without limitation, a
decree of specific performance and/or injunctive relief).  Notwithstanding
anything to the contrary contained herein, the Holder shall be entitled to
withdraw a Conversion Notice, and upon such withdrawal the Company shall only be
obligated to pay the liquidated damages accrued in accordance with this Section
3.3(b) through the date the Conversion Notice is withdrawn.


(c)           Penalty in the Event of a Buy-In.  In addition to any other rights
available to the Holder, if the Company fails to cause its transfer agent to
transmit to the Holder a certificate or certificates representing the shares of
Common Stock issuable upon conversion of this Note on or before the Delivery
Date, and if after such date the Holder is required by its broker to purchase
(in an open market transaction or otherwise) shares of Common Stock to deliver
in satisfaction of a sale by the Holder of the shares of Common Stock issuable
upon full or partial conversion of this Note (a “Buy- In”), then the Company
shall (1) pay in cash to the Holder the amount by which (x) the Holder’s total
purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased exceeds (y) the amount obtained by multiplying (A) the
number of shares of Common Stock issuable upon conversion of this Note that the
Company was required to deliver to the Holder in connection with the conversion
at issue times (B) the price at which the sell order giving rise to such
purchase obligation was executed, and (2) at the option of the Holder, either
reinstate the portion of the Note and equivalent number of shares of Common
Stock for which such conversion was not honored or deliver to the Holder the
number of shares of Common Stock that would have been issued had the Company
timely complied with its conversion and delivery obligations hereunder.  For
example, if the Holder purchases 20,000 shares of Common Stock having a total
purchase price of $11,000 (or $0.55 per share) to cover a Buy-In with respect to
an attempted conversion of shares of Common Stock with an aggregate sale price
giving rise to such purchase obligation of $10,000 (or $0.50 per share), under
clause (1) of the immediately preceding sentence, the Company shall be required
to pay the Holder $1,000.  The Holder shall provide written notice to the
Company indicating the amounts payable to the Holder in respect of the Buy-In,
together with applicable confirmations and other evidence reasonably requested
by the Company.  Nothing in this Note shall limit a Holder’s right to pursue any
other remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Company’s failure to timely deliver certificates representing
shares of Common Stock upon conversion of this Note as required pursuant to the
terms hereof.
 
 
6
Holder Initials:________________


Company Initials: ______________
 

--------------------------------------------------------------------------------

 
 
Section 3.4                      Reserved.


Section 3.5                      Adjustment of Conversion Price.


(a)           The Conversion Price shall be subject to adjustment from time to
time as follows:
 
(i)           Adjustments for Stock Splits and Combinations.  If the Company
shall at any time or from time to time after the Issuance Date, effect a stock
split of the outstanding Common Stock, the applicable Conversion Price in effect
immediately prior to the stock split shall be proportionately decreased.   If
the Company shall at any time or from time to time after the Issuance Date,
combine the outstanding shares of Common Stock, the applicable Conversion Price
in effect immediately prior to the combination shall be proportionately
increased.  Any adjustments under this Section 3.5(a)(i) shall be effective at
the close of business on the date the stock split or combination occurs.
 
(ii)           Adjustments for Certain Dividends and Distributions.  If the
Company shall at any time or from time to time after the Issuance Date, make or
issue or set a record date for the determination of holders of Common Stock
entitled to receive a dividend or other distribution payable in shares of Common
Stock, then, and in each event, the applicable Conversion Price in effect
immediately prior to such event shall be decreased as of the time of such
issuance or, in the event such record date shall have been fixed, as of the
close of business on such record date, by multiplying, the applicable Conversion
Price then in effect by a fraction:
 
(1)           the numerator of which shall be the total number of shares of
Common Stock issued and outstanding immediately prior to the time of such
issuance or the close of business on such record date; and


(2)           the denominator of which shall be the total number of shares of
Common Stock issued and outstanding immediately prior to the time of such
issuance or the close of business on such record date plus the number of shares
of Common Stock issuable in payment of such dividend or distribution.
 
(iii)           Adjustment for Other Dividends and Distributions.  If the
Company shall at any time or from time to time after the Issuance Date, make or
issue or set a record date for the determination of holders of Common Stock
entitled to receive a dividend or other distribution payable in other than
shares of Common Stock, then, and in each event, an appropriate revision to the
applicable Conversion Price shall be made and provision shall be made (by
adjustments of the Conversion Price or otherwise) so that the Holder of this
Note shall receive upon conversions thereof, in addition to the number of shares
of Common Stock receivable thereon, the number of securities of the Company
which the Holder would have received had this Note been converted into Common
Stock on the date of such event and had thereafter, during the period from the
date of such event to and including the Conversion Date, retained such
securities (together with any distributions payable thereon during such period),
giving application to all adjustments called for during such period under this
Section 3.5(a)(iii) with respect to the rights of the Holder of this Note;
provided, however, that if such record date shall have been fixed and such
dividend is not fully paid or if such distribution is not fully made on the date
fixed therefor, the Conversion Price shall be adjusted pursuant to this
paragraph as of the time of actual payment of such dividends or distributions.
 
 
7
Holder Initials:________________


Company Initials: ______________
 

--------------------------------------------------------------------------------

 
 
 
(iv)           Adjustments for Reclassification, Exchange or Substitution.  If
the Common Stock issuable upon conversion of this Note at any time or from time
to time after the Issuance Date shall be changed to the same or different number
of shares of any class or classes of stock, whether by reclassification,
exchange, substitution or otherwise (other than by way of a stock split or
combination of shares or stock dividends provided for in Sections 3.5(a)(i),
(ii) and (iii), or a reorganization, merger, consolidation, or sale of assets
provided for in Section 3.5(a)(v)), then, and in each event, an appropriate
revision to the Conversion Price shall be made and provisions shall be made (by
adjustments of the Conversion Price or otherwise) so that the Holder shall have
the right thereafter to convert this Note into the kind and amount of shares of
stock and other securities receivable upon such reclassification, exchange,
substitution or other change, all subject to further adjustment as provided
herein.


(v)           Adjustments for Reorganization, Merger, Consolidation or
Sales of Assets.  If at any time or from time to time after the Issuance Date
there shall be a capital reorganization of the Company (other than by way of a
stock split or combination of shares or stock dividends or distributions
provided for in Section 3.5(a)(i), (ii) and (iii), or a reclassification,
exchange or substitution of shares provided for in Section 3.5(a)(iv)), or a
merger or consolidation of the Company with or into another corporation where
the holders of outstanding voting securities prior to such merger or
consolidation do not own over 50% of the outstanding voting securities of the
merged or consolidated entity, immediately after such merger or consolidation,
or the sale of all or substantially all of the Company’s properties or assets to
any other person (an “Organic Change”), then as a part of such Organic Change an
appropriate revision to the Conversion Price shall be made and provision shall
be made (by adjustments of the Conversion Price or otherwise) so that the Holder
shall have the right thereafter to convert such Note into the kind and amount of
shares of stock and other securities or property of the Company or any successor
corporation resulting from such Organic Change.  In any such case, appropriate
adjustment shall be made in the application of the provisions of this Section
3.5(a)(v) with respect to the rights of the Holder after the Organic Change to
the end that the provisions of this Section 3.5(a)(v) (including any adjustment
in the applicable Conversion Price then in effect and the number of shares of
stock or other securities deliverable upon conversion of this Note) shall be
applied after that event in as nearly an equivalent manner as may be
practicable.


(vi)           Issuance of Common Stock and Common Stock Equivalents.  If the
Company at any time while this Note is outstanding, shall issue shares of Common
Stock or Common Stock Equivalents (as defined in the Purchase Agreement)
entitling any person to acquire shares of Common Stock at a fixed price per
share less than the applicable Conversion Price (if the holder of the Common
Stock or Common Stock Equivalent so issued shall at any time, whether by
operation of purchase price adjustments, reset provisions, floating conversion,
exercise or exchange prices or otherwise, or due to warrants, options or rights
per share which are issued in connection with such issuance, be entitled to
receive shares of Common Stock at a price per share which is less than the
applicable Conversion Price, such issuance shall be deemed to have occurred for
less than the applicable Conversion Price), then, at the sole option of the
Holder, the Conversion Price shall be adjusted to mirror the conversion,
exchange or purchase price for such Common Stock or Common Stock Equivalents
(including any reset provisions thereof) at issue.  Such adjustment shall be
made whenever such Common Stock or Common Stock Equivalents are issued.  The
Company shall notify the Holder in writing, no later than 1 business day
following the issuance of any Common Stock or Common Stock Equivalent subject to
this Section, indicating therein the applicable issuance price, or of applicable
reset price, exchange price, conversion price and other pricing terms.


(vii)           Consideration for Stock.  In case any shares of Common Stock or
any Common Stock Equivalents shall be issued or sold:
 
(1)           in connection with any merger or consolidation in which the
Company is the surviving corporation (other than any consolidation or merger in
which the previously outstanding shares of Common Stock of the Company shall be
changed to or exchanged for the stock or other securities of another
corporation), the amount of consideration therefor shall be deemed to be the
fair value, as determined reasonably and in good faith by the Board of Directors
of the Company, of such portion of the assets and business of the non-surviving
corporation as such Board may determine to be attributable to such shares of
Common Stock, Convertible Securities, rights or warrants or options, as the case
may be; or
 
 
8
Holder Initials:________________


Company Initials: ______________
 

--------------------------------------------------------------------------------

 
 


(2)           in the event of any consolidation or merger of the Company in
which the Company is not the surviving corporation or in which the previously
outstanding shares of Common Stock of the Company shall be changed into or
exchanged for the stock or other securities of another corporation, or in the
event of any sale of all or substantially all of the assets of the Company for
stock or other securities of any corporation, the Company shall be deemed to
have issued a number of shares of its Common Stock for stock or securities or
other property of the other corporation computed on the basis of the actual
exchange ratio on which the transaction was predicated, and for a consideration
equal to the fair market value on the date of such transaction of all such stock
or securities or other property of the other corporation.


If any such calculation results in adjustment of (i) the applicable Conversion
Price or (ii) the number of shares of Common Stock issuable upon conversion of
the Note, the determination of the applicable Conversion Price or the number of
shares of Common Stock issuable upon conversion of the Note immediately prior to
such merger, consolidation or sale, shall be made after giving effect to such
adjustment of the number of shares of Common Stock issuable upon conversion of
the Note.  In the event Common Stock is issued with other shares or securities
and/or other assets of the Company for consideration, the consideration computed
as provided in this Section 3.5(vii) shall be allocated among such securities
and assets as determined in good faith by the Board of Directors of the Company.
 
(b)           Record Date.  In case the Company shall take record of the holders
of its Common Stock for the purpose of entitling them to subscribe for or
purchase Common Stock or Convertible Securities, then the date of the issue or
sale of the shares of Common Stock shall be deemed to be such record date.


(c)           Certain Issues Excepted.  Anything herein to the contrary
notwithstanding, the Company shall not be required to make any adjustment to the
Conversion Price in connection with (i) securities issued (other than for cash)
in connection with a merger, acquisition, or consolidation, (ii) securities
issued pursuant to a bona fide firm underwritten public offering of the
Company’s securities, (iii) securities issued pursuant to the conversion or
exercise of convertible or exercisable securities issued or outstanding on or
prior to the date hereof or issued pursuant to the Purchase Agreement, (iv) the
shares of Common Stock issuable upon the exercise of the Warrants, (v)
securities issued in connection with strategic license agreements or other
partnering arrangements so long as such issuances are not for the purpose of
raising capital, (vi) Common Stock issued or options to purchase Common Stock
granted or issued pursuant to the Company’s stock option plans and employee
stock purchase plans as they now exist and (vii) the payment of any accrued
interest in shares of Common Stock pursuant to this Note.


(d)           No Impairment.  The Company shall not, by amendment of its
Articles of Incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be observed or performed hereunder by the Company, but will at all
times in good faith, assist in the carrying out of all the provisions of this
Section 3.5 and in the taking of all such action as may be necessary or
appropriate in order to protect the Conversion Rights of the Holder against
impairment.  In the event the Holder shall elect to convert the Note as provided
herein, the Company cannot refuse conversion based on any claim that the Holder
or any one associated or affiliated with the Holder has been engaged in any
violation of law, violation of an agreement to which the Holder is a party or
for any reason whatsoever, unless an injunction from a court, or notice,
restraining and or adjoining conversion of all or of part of the Note shall have
issued and the Company posts a surety bond for the benefit of the Holder in an
amount equal to 130% of the amount of the Note the Holder has elected to
convert, which bond shall remain in effect until the completion of
arbitration/litigation of the dispute and the proceeds of which shall be payable
to such Holder in the event it obtains judgment.
 
 
9
Holder Initials:________________


Company Initials: ______________
 

--------------------------------------------------------------------------------

 



(e)           Certificates as to Adjustments.  Upon occurrence of each
adjustment or readjustment of the Conversion Price or number of shares of Common
Stock issuable upon conversion of this Note pursuant to this Section 3.5, the
Company at its expense shall promptly compute such adjustment or readjustment in
accordance with the terms hereof and furnish to the Holder a certificate setting
forth such adjustment and readjustment, showing in detail the facts upon which
such adjustment or readjustment is based.  The Company shall, upon written
request of the Holder, at any time, furnish or cause to be furnished to the
Holder a like certificate setting forth such adjustments and readjustments, the
applicable Conversion Price in effect at the time, and the number of shares of
Common Stock and the amount, if any, of other securities or property which at
the time would be received upon the conversion of this Note.  Notwithstanding
the foregoing, the Company shall not be obligated to deliver a certificate
unless such certificate would reflect an increase or decrease of at least 1% of
such adjusted amount.


(f)           Issue Taxes.  The Company shall pay any and all issue and other
taxes, excluding federal, state or local income taxes, that may be payable in
respect of any issue or delivery of shares of Common Stock on conversion of this
Note pursuant thereto; provided, however, that the Company shall not be
obligated to pay any transfer taxes resulting from any transfer requested by the
Holder in connection with any such conversion.


(g)           Fractional Shares.  No fractional shares of Common Stock shall be
issued upon conversion of this Note.  In lieu of any fractional shares to which
the Holder would otherwise be entitled, the Company shall pay cash equal to the
product of such fraction multiplied by the average of the closing bid prices of
the Common Stock for the 5 consecutive Trading Days immediately preceding the
Conversion Date.


(h)           Reservation of Common Stock.  The Company shall at all times when
this Note shall be outstanding, reserve and keep available out of its authorized
but unissued Common Stock, such number of shares of Common Stock as shall from
time to time be sufficient to effect the conversion of this Note and all
interest accrued thereon; provided that the number of shares of Common Stock so
reserved shall at no time be less than 300% of the number of shares of Common
Stock for which this Note and all interest accrued thereon are at any time
convertible (the “Reserved Amount”).  The Company shall, from time to time in
accordance with Delaware corporate law, increase the authorized number of shares
of Common Stock if at any time the unissued number of authorized shares shall
not be sufficient to satisfy the Company’s obligations under this Section
3.5(h).  The Company acknowledges that (i) it has irrevocably instructed its
transfer agent to issue certificates for the Common Stock issuable upon
conversion of this Note, and (ii) agrees that its issuance of this Note shall
constitute full authority to its officers and agents who are charged with the
duty of executing stock certificates to execute and issue the necessary
certificates for shares of Common Stock in accordance with the terms and
conditions of this Note. If, at any time the Company does not maintain the
Reserved Amount it will be considered an Event of Default under Section 2.1 of
this Note.


(i)           Regulatory Compliance.  If any shares of Common Stock to be
reserved for the purpose of conversion of this Note or any interest accrued
thereon require registration or listing with or approval of any governmental
authority, stock exchange or other regulatory body under any federal or state
law or regulation or otherwise before such shares may be validly issued or
delivered upon conversion, the Company shall, at its sole cost and expense, in
good faith and as expeditiously as possible, endeavor to secure such
registration, listing or approval, as the case may be.
 
 
10
Holder Initials:________________


Company Initials: ______________
 

--------------------------------------------------------------------------------

 
 
Section 3.6                      Prepayment.


(a)           Prepayment by the Company.  Notwithstanding anything to the
contrary contained herein, during the 180 days following the Issuance Date (the
“Prepayment Period”) the Company shall have the right, at the Company’s option,
to prepay in cash all or a portion of this Note as follows: (i) during the first
60 days of the Prepayment Period, the amount to prepay the Note shall equal 130%
of the aggregate Principal amount of the Note plus all accrued and unpaid
interest applicable at the time of such request; (ii) during the next 60 days of
the Prepayment Period, the amount to prepay the Note shall equal 140% of the
aggregate principal amount of the Note plus all accrued and unpaid interest
applicable at the time of such request; and (iii) during the final 60 days of
the Prepayment Period, the amount to prepay the Note shall equal 150% of the
aggregate principal amount of the Note plus all accrued and unpaid interest
applicable at the time of such request.


(b)           Prepayment Upon an Event of Default.  Notwithstanding anything to
the contrary contained herein, upon the occurrence of an Event of Default
described in Sections 2.1(a)-(j) hereof, the Holder shall have the right, at
such Holder’s option, to require the Company to prepay in cash all or a portion
of this Note at a price equal to 120% of the aggregate principal amount of this
Note and all accrued and unpaid interest applicable at the time of such request
(the “Event of Default Prepayment Price”).  Nothing in this Section 3.6(b) shall
limit the Holder’s rights under Section 2.2 hereof.
 
(c)           Prepayment Option Upon Major Transaction.  In addition to all
other rights of the Holder contained herein, simultaneous with the occurrence of
a Major Transaction (as defined in Section 3.6(e) hereof), the Holder shall have
the right, at the Holder’s option, to require the Company to prepay all or a
portion of the Holder’s Note at a price equal to 110% of the aggregate principal
amount of this Note plus all accrued and unpaid interest (the
“Major Transaction Prepayment Price”).
 
(d)           Prepayment Option Upon Triggering Event.   In addition to all
other rights of the Holder contained herein, after a Triggering Event (as
defined below), the Holder shall have the right, at the Holder’s option, to
require the Company to prepay all or a portion of this Note in cash at a price
equal to the sum of (i) the greater of (A) 120% of the aggregate principal
amount of this Note plus all accrued and unpaid interest and (B) in the event at
such time the Holder is unable to obtain the benefit of its conversion rights
through the conversion of this Note and resale of the shares of Common Stock
issuable upon conversion hereof in accordance with the terms of this Note and
the other Transaction Documents, the aggregate principal amount of this Note
plus all accrued but unpaid interest hereon, divided by the Conversion Price on
(x) the date the Prepayment Price (as defined below) is demanded or otherwise
due or (y) the date the Prepayment Price is paid in full, whichever is less,
multiplied by the VWAP on (x) the date the Prepayment Price is demanded or
otherwise due, and (y) the date the Prepayment Price is paid in full, whichever
is greater, and (ii) all other amounts, costs, expenses and liquidated damages
due in respect of this Note and the other Transaction Documents (the “Triggering
Event Prepayment Price,” and, collectively with the
“Major Transaction Prepayment Price,” the “Prepayment Price”).
 
(e)           Major Transaction.  A “Major Transaction” shall be deemed to have
occurred at such time as any of the following events:
 
(i)           the consolidation, merger or other business combination of the
Company with or into another Person (other than (A) pursuant to a migratory
merger effected solely for the purpose of changing the jurisdiction of
incorporation of the Company or (B) a consolidation, merger or other business
combination in which holders of the Company’s voting power immediately prior to
the transaction continue after the transaction to hold, directly or indirectly,
the voting power of the surviving entity or entities necessary to elect a
majority of the members of the board of directors (or their equivalent if other
than a corporation) of such entity or entities); or
 
 
 
11
Holder Initials:________________


Company Initials: ______________
 

--------------------------------------------------------------------------------

 



(ii)           the sale or transfer of more than 50% of the Company’s assets
(based on the fair market value as determined in good faith by the Company’s
Board of Directors) other than inventory in the ordinary course of business in
one or a related series of transactions; or
 
(iii)           closing of a purchase, tender or exchange offer made to the
holders of more than 50% of the outstanding shares of Common Stock in which more
than 50% of the outstanding shares of Common Stock were tendered and accepted.


(f)            Triggering Event.  A “Triggering Event” shall be deemed to have
occurred at such time as any of the following events:
 
(i)          the suspension from listing, without subsequent listing on any one
of, or the failure of the Common Stock to be listed on at least one of the
OTCQB, OTC Bulletin Board, Nasdaq Capital Market, NYSE MKT or The New York Stock
Exchange, Inc. for a period of 5 consecutive Trading Days;
 
(ii)          the Company’s notice to the Holder of this Note, including by way
of public announcement, at any time, of its inability to comply (including for
any of the reasons described in Section 3.8) or its intention not to comply with
proper requests for conversion of any Note into shares of Common Stock; or
 
(iii)          the Company’s failure to comply with a Conversion Notice tendered
in accordance with the provisions of this Note within 10 business days after the
receipt by the Company of the Conversion Notice; or
 
(iv)          the Company deregisters its shares of Common Stock and as a result
such shares of Common Stock are no longer publicly traded; or
 
(v)          the Company consummates a “going private” transaction and as a
result the Common Stock is no longer registered under Sections 12(b) or 12(g) of
the Exchange Act.


(g)          
Mechanics of Prepayment at Option of Holder Upon Major Transaction.   No sooner
than 15 days nor later than ten (10) days prior to the consummation of a Major
Transaction, but not prior to the public announcement of such Major Transaction,
the Company shall deliver written notice thereof via facsimile and overnight
courier (“Notice of Major Transaction”) to the Holder of this Note.  At any time
after receipt of a Notice of Major Transaction (or, in the event a Notice of
Major Transaction is not delivered at least 10 days prior to a Major
Transaction, at any time within 10 days prior to a Major Transaction), the
Holder of the Note then outstanding may require the Company to prepay, effective
immediately prior to the consummation of such Major Transaction, all of the Note
then outstanding by delivering written notice thereof via facsimile and
overnight courier (“Notice of Prepayment at Option of Holder
Upon Major Transaction”) to the Company, which Notice of Prepayment at Option of
Holder Upon Major Transaction shall indicate (i) the Note that the Holder is
electing to have prepaid and (ii) the applicable Major Transaction Prepayment
Price, as calculated pursuant to Section 3.6(c) above.


(h)           Mechanics of Prepayment at Option of Holder Upon Triggering Event.  Within
one business day after the occurrence of a Triggering Event, the Company shall
deliver written notice thereof via facsimile and overnight courier
(“Notice of Triggering Event”) to the Holder of the Note.  At any time after the
earlier of the Holder’s receipt of a Notice of Triggering Event and the Holder
becoming aware of a Triggering Event, the Holder of this Note may require the
Company to prepay the Note by delivering written notice thereof via facsimile
and overnight courier (“Notice of
Prepayment at Option of Holder Upon Triggering Event”) to the Company, which
Notice of Prepayment at Option of Holder Upon Triggering Event shall indicate
(i) the amount of the Note that the Holder is electing to have prepaid and (ii)
the applicable Triggering Event Prepayment Price, as calculated pursuant to
Section 3.6(d) above.  The Holder shall only be permitted to require the Company
to prepay the Note pursuant to Section 3.6 hereof for the greater of a period of
10 days after receipt by the Holder of a Notice of Triggering Event or for so
long as such Triggering Event is continuing.
 
 
12
Holder Initials:________________


Company Initials: ______________
 

--------------------------------------------------------------------------------

 
 


(i)           Payment of Prepayment Price.  Upon the Company’s receipt of a
Notice(s) of Prepayment at Option of Holder Upon Triggering Event or a Notice(s)
of Prepayment at Option of Holder Upon Major Transaction from the Holder of the
Note, the Company shall immediately notify the Holder of the Note by facsimile
of the Company’s receipt of such Notice(s) of Prepayment at Option of Holder
Upon Triggering Event or Notice(s) of Prepayment at Option of Holder Upon Major
Transaction and the Holder shall promptly submit to the Company the Holder’s
Note which the Holder has elected to have prepaid.  The Company shall deliver
the applicable Triggering Event Prepayment Price, in the case of a prepayment
pursuant to Section 3.6(d), to the Holder within 5 business days after the
Company’s receipt of a Notice of Prepayment at Option of Holder Upon Triggering
Event and, in the case of a prepayment pursuant to Section 3.(e), the Company
shall deliver the applicable Major Transaction Prepayment Price immediately
prior to the consummation of the Major Transaction.  If the Company shall fail
to prepay the Note (other than pursuant to a dispute as to the arithmetic
calculation of the Prepayment Price), in addition to any remedy the Holder of
the Note may have under this Note and the Purchase Agreement, the applicable
Prepayment Price payable in respect of the Note not prepaid shall bear interest
at the rate of 2% per month (prorated for partial months) until paid in
full.  Until the Company pays such unpaid applicable Prepayment Price in full to
the Holder, the Holder shall have the option (the
“Void Optional Prepayment Option”) to, in lieu of prepayment, require the
Company to promptly return to the Holder the Note that was submitted for
prepayment under this Section 3.6 and for which the applicable Prepayment Price
has not been paid, by sending written notice thereof to the Company via
facsimile (the “Void Optional Prepayment Notice”).  Upon the Company’s receipt
of such Void Optional Prepayment Notice(s) and prior to payment of the full
applicable Prepayment Price to the Holder, (i) the Notice of Prepayment at
Option of Holder Upon Triggering Event or the Notice of Prepayment at Option of
Holder Upon Major Transaction, as the case may be, shall be null and void with
respect to the Note submitted for prepayment and for which the applicable
Prepayment Price has not been paid, (ii) the Company shall immediately return
the Note submitted to the Company by the Holder for prepayment under this
Section 3.6(i) and for which the applicable Prepayment Price has not been paid
and (iii) the Conversion Price of such returned Note shall be adjusted to the
lesser of (A) the Conversion Price as in effect on the date on which the Void
Optional Prepayment Notice is delivered to the Company and (B)
the  lowest  Closing  Bid  Price  during  the  period  beginning  on  the  date  on  which  the  Notice  of
Prepayment of Option of Holder Upon Major Transaction or the Notice(s) of
Prepayment at Option of Holder Upon Triggering Event, as the case may be, is
delivered to the Company and ending on the date on which the Void Optional
Prepayment Notice is delivered to the Company; provided that no adjustment shall
be made if such adjustment would result in an increase of the Conversion Price
then in effect.  The Holder’s delivery of a Void Optional Prepayment Notice and
exercise of its rights following such notice shall not effect the Company’s
obligations to make any payments which have accrued prior to the date of such
notice.  Payments provided for in this Section 3.6 shall have priority to
payments to other stockholders in connection with a Major Transaction.
 
 
13
Holder Initials:________________


Company Initials: ______________
 

--------------------------------------------------------------------------------

 


(j)           Company Prepayment Option upon Major Transaction.  Upon the
consummation of a Major Transaction, the Company may prepay in cash all or any
portion of the outstanding principal amount of this Note together with all
accrued and unpaid interest thereon upon at least 30 days prior written notice
to the Holder (the “Company’s Prepayment Notice”) at a price equal to 120% of
the aggregate principal amount of this Note plus any accrued but unpaid interest
(the “Company’s Prepayment Price”); provided, however, that if the Holder has
delivered a Conversion Notice to the Company or delivers a Conversion Notice
within such 30 day period following delivery of the Company’s Prepayment Notice,
the principal amount of the Note plus any accrued but unpaid interest designated
to be converted may not be prepaid by the Company and shall be converted in
accordance with Section 3.3 hereof; provided further that if during the period
between delivery of the Company’s Prepayment Notice and the Company’s Prepayment
Date (as defined below), the Holder shall become  entitled and elects to deliver
a Notice of Prepayment at Option of Holder Upon Major Transaction or Notice of
Prepayment at Option of Holder upon Triggering Event, then such rights of the
Holder shall take precedence over the previously delivered Company Prepayment
Notice if the Holder so elects.  The Company’s Prepayment Notice shall state the
date of prepayment which date shall be the date of the consummation of the Major
Transaction (the “Company’s Prepayment Date”), the Company’s Prepayment Price
and the principal amount of Note plus any accrued but unpaid interest to be
prepaid by the Company.  The Company shall deliver the Company’s Prepayment
Price on the Company’s Prepayment Date, provided, that if the Holder delivers a
Conversion Notice before the Company’s Prepayment Date, then the portion of the
Company’s Prepayment Price which would be paid to prepay the Note covered by
such Conversion Notice shall be returned to the Company upon delivery of the
Common Stock issuable in connection with such Conversion Notice to the
Holder.  On the Company’s Prepayment Date, the Company shall pay the Company’s
Prepayment Price, subject to any adjustment pursuant to the immediately
preceding sentence, to the Holder.  If the Company fails to pay the Company’s
Prepayment Price by the 3rd business day after the Company’s Prepayment Date,
the prepayment will be declared null and void and the Company shall lose its
right to serve a Company’s Prepayment Notice pursuant to this Section 3.6(j) in
the future.  Notwithstanding the foregoing to the contrary, the Company may
effect a prepayment pursuant to this Section 3.6(j) only if trading in the
Common Stock shall not have been suspended by the Securities and Exchange
Commission or the Nasdaq Capital Market (or other exchange or market on which
the Common Stock is trading), and the Company is in material compliance with the
terms and conditions of this Note and the other Transaction Documents.


Section 3.7                      Inability to Fully Convert.
 
(a)           Holder’ s Option if Company Cannot Fully Convert.   If, upon the
Company’s receipt of a Conversion Notice, the Company cannot issue shares of
Common Stock for any reason, including, without limitation, because the Company
(w) does not have a sufficient number of shares of Common Stock authorized and
available, or (x) is otherwise prohibited by applicable law or by the rules or
regulations of any stock exchange, interdealer quotation system or other
self-regulatory organization with jurisdiction over the Company or any of its
securities from issuing all of the Common Stock which is to be issued to the
Holder pursuant to a Conversion Notice, then the Company shall issue as many
shares of Common Stock as it is able to issue in accordance with the Holder’s
Conversion Notice and, with respect to the unconverted portion of this Note, the
Holder, solely at Holder’s option, can elect to:
 
 
(i)
require the Company to prepay that portion of this Note for which the Company is
unable to issue Common Stock in accordance with the Holder’s Conversion Notice
(the “Mandatory Prepayment”) at a price per share equal to the Conversion Price
as of such Conversion Date (the “Mandatory Prepayment Price”); or



 
 
14
Holder Initials:________________


Company Initials: ______________
 

--------------------------------------------------------------------------------

 
 
 
(ii)           void its Conversion Notice and retain or have returned, as the
case may be, this Note (provided that the Holder’s voiding its Conversion Notice
shall not effect the Company’s obligations to make any payments which have
accrued prior to the date of such notice).
 
In the event the Holder shall elect to convert any portion of the Note as
provided herein, the Company cannot refuse conversion based on any claim that
the Holder or any one associated or affiliated with the Holder has been engaged
in any violation of law, violation of an agreement to which the Holder is a
party or for any reason whatsoever, unless, an injunction from a court, on
notice, restraining and or adjoining conversion of all or part of the Note shall
have been issued and the Company posts a surety bond for the benefit of the
Holder in an amount equal to 130% of the principal amount of the Note, which
bond shall remain in effect until the completion of arbitration/litigation of
the dispute and the proceeds of which shall be payable to such Holder in the
event it obtains judgment.
 
(b)           Mechanics of Fulfilling Holder’s Election.  The Company shall
immediately send via facsimile to the Holder, upon receipt of a facsimile copy
of a Conversion Notice from the Holder which cannot be fully satisfied as
described in Section 3.7(a) above, a notice of the Company’s inability to fully
satisfy the Conversion Notice (the “Inability to Fully Convert Notice”).  Such
Inability to Fully Convert Notice shall indicate (i) the reason why the Company
is unable to fully satisfy the Holder’s Conversion Notice, (ii) the amount of
this Note which cannot be converted and (iii) the applicable Mandatory
Prepayment Price.  The Holder shall notify the Company of its election pursuant
to Section 3.7(a) above by delivering written notice via facsimile to the
Company (“Notice in Response to Inability to Convert”).


(c)           Payment of Prepayment Price.  If the Holder shall elect to have
the Note prepaid pursuant to Section 3.7(a)(i) above, the Company shall pay the
Mandatory Prepayment Price to the Holder within 30 days of the Company’s receipt
of the Holder’s Notice in Response to Inability to Convert, provided that prior
to the Company’s receipt of the Holder’s Notice in Response to Inability to
Convert the Company has not delivered a notice to the Holder stating, to the
satisfaction of the Holder, that the event or condition resulting in the
Mandatory Prepayment has been cured and all Conversion Shares issuable to the
Holder can and will be delivered to the Holder in accordance with the terms of
this Note.  If the Company shall fail to pay the applicable Mandatory Prepayment
Price to the Holder on a timely basis as described in this Section 3.7(c) (other
than pursuant to a dispute as to the determination of the arithmetic calculation
of the Prepayment Price), in addition to any remedy the Holder may have under
this Note and the Purchase Agreement, such unpaid amount shall bear interest at
the rate of 2% per month (prorated for partial months) until paid in
full.  Until the full Mandatory Prepayment Price is paid in full to the Holder,
the Holder may (i) void the Mandatory Prepayment with respect to that portion of
the Note for which the full Mandatory Prepayment Price has not been paid, (ii)
receive back such Note, and (iii) require that the Conversion Price of such
returned Note be adjusted to the lesser of (A) the Conversion Price as in effect
on the date on which the Holder voided the Mandatory Prepayment and (B) the
lowest closing bid price during the period beginning on the Conversion Date and
ending on the date the Holder voided the Mandatory Prepayment.


Section 3.8                      No Rights as Shareholder.  Nothing contained in
this Note shall be construed as conferring upon the Holder, prior to the
conversion of this Note, the right to vote or to receive dividends or to consent
or to receive notice as a shareholder in respect of any meeting of shareholders
for the election of directors of the Company or of any other matter, or any
other rights as a shareholder of the Company.


 
15
Holder Initials:________________


Company Initials: ______________
 

--------------------------------------------------------------------------------

 
 
 
ARTICLE IV


MISCELLANEOUS
 
Section 4.1                      Notices.  Any notice, demand, request, waiver
or other communication required or permitted to be given hereunder shall be in
writing and shall be effective (a) upon hand delivery by telex (with correct
answer back received), telecopy or facsimile at the address or number designated
in the Purchase Agreement (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (b) on the second business day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur.  The Company will give written notice to the Holder at least
10 days prior to the date on which the Company takes a record (x) with respect
to any dividend or distribution upon the Common Stock, (y) with respect to any
pro rata subscription offer to holders of Common Stock or (z) for determining
rights to vote with respect to any Organic Change, dissolution, liquidation or
winding-up and in no event shall such notice be provided to the Holder prior to
such information being made known to the public.  The Company will also give
written notice to the Holder at least 10 days prior to the date on which any
Organic Change, dissolution, liquidation or winding-up will take place and in no
event shall such notice be provided to the Holder prior to such information
being made known to the public.


Section 4.2                      Governing Law.  This Note shall be governed by
and construed in accordance with the internal laws of the State of New York,
without giving effect to any of the conflicts of law principles which would
result in the application of the substantive law of another jurisdiction.  This
Note shall not be interpreted or construed with any presumption against the
party causing this Note to be drafted.


Section 4.3                      Headings.  Article and section headings in this
Note are included herein for purposes of convenience of reference only and shall
not constitute a part of this Note for any other purpose.


Section
4.4                      Remedies, Characterizations, Other Obligations, Breaches and Injunctive
Relief.  The remedies provided in this Note shall be cumulative and in addition
to all other remedies available under this Note, at law or in equity (including,
without limitation, a decree of specific performance and/or other injunctive
relief), no remedy contained herein shall be deemed a waiver of compliance with
the provisions giving rise to such remedy and nothing herein shall limit the
Holder’s right to pursue actual damages for any failure by the Company to comply
with the terms of this Note.  Amounts set forth or provided for herein with
respect to payments, conversion and the like (and the computation thereof) shall
be the amounts to be received by the Holder and shall not, except as expressly
provided herein, be subject to any other obligation of the Company (or
the  performance thereof).  The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable and material harm to the Holder and
that the remedy at law for any such breach may be inadequate.  Therefore the
Company agrees that, in the event of any such breach or threatened breach, the
Holder shall be entitled, in addition to all other available rights and
remedies, at law or in equity, to seek and obtain such equitable relief,
including but not limited to an injunction restraining any such breach or
threatened breach, without the necessity of showing economic loss and without
any bond or other security being required.


Section 4.5                      Enforcement  Expenses.  The Company agrees to
pay all costs and expenses of enforcement of this Note, including, without
limitation, reasonable attorneys’ fees and expenses.


Section 4.6                      Binding Effect.  The obligations of the Company
and the Holder set forth herein shall be binding upon the successors and assigns
of each such party, whether or not such successors or assigns are permitted by
the terms hereof.
 
 
16
Holder Initials:________________


Company Initials: ______________
 

--------------------------------------------------------------------------------

 



Section 4.7                      Amendments.  This Note may not be modified or
amended in any manner except in writing executed by the Company and the Holder.


Section 4.8                      Compliance with Securities Laws.  The Holder of
this Note acknowledges that this Note is being acquired solely for the Holder’s
own account and not as a nominee for any other party, and for investment, and
that the Holder shall not offer, sell or otherwise dispose of this Note.  This
Note and any Note issued in substitution or replacement therefor shall be
stamped or imprinted with a legend in substantially the following form:
 
“THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR RECEIPT BY THE COMPANY OF AN
OPINION OF COUNSEL IN THE FORM, SUBSTANCE AND
SCOPE REASONABLY SATISFACTORY TO THE COMPANY THAT THIS NOTE MAY
BE SOLD, TRANSFERRED, HYPOTHECATED OR OTHERWISE DISPOSED OF, UNDER AN EXEMPTION
FROM REGISTRATION UNDER THE ACT AND SUCH STATE SECURITIES LAWS.”
 
Section 4.9                      Consent to Jurisdiction.  Each of the Company
and the Holder (i) hereby irrevocably submits to the exclusive jurisdiction of
the State of New York for the purposes of any suit, action or proceeding arising
out of or relating to this Note and (ii) hereby waives, and agrees not to assert
in any such suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of such court, that the suit, action or proceeding
is brought in an inconvenient forum or that the venue of the suit, action or
proceeding is improper.  Each of the Company and the Holder consents to process
being served in any such suit, action or proceeding by mailing a copy thereof to
such party at the address in effect for notices to it under the Purchase
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing in this Section 4.9 shall affect
or limit any right to serve process in any other manner permitted by law.  Each
of the Company and the Holder hereby agree that the prevailing party in any
suit, action or proceeding arising out of or relating to this Note shall be
entitled to reimbursement for reasonable legal fees from the non-prevailing
party.


Section 4.10                      Parties in Interest.  This Note shall be
binding upon, inure to the benefit of and be enforceable by the Company, the
Holder and their respective successors and permitted assigns.


Section 4.11                      Failure or Indulgence Not Waiver.  No failure
or delay on the part of the Holder in the exercise of any power, right or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.


Section 4.12                      Company Waivers.  Except as otherwise
specifically provided herein, the Company and all others that may become liable
for all or any part of the obligations evidenced by this Note, hereby waive
presentment, demand, notice of nonpayment, protest and all other demands’ and
notices in connection with the delivery, acceptance, performance and enforcement
of this Note, and do hereby consent to any number of renewals of extensions of
the time or payment hereof and agree that any such renewals or extensions may be
made without notice to any such persons and without affecting their liability
herein and do further consent to the release of any person liable hereon, all
without affecting the liability of the other persons, firms or Company liable
for the payment of this Note, AND DO HEREBY WAIVE TRIAL BY JURY.
 
 
17
Holder Initials:________________


Company Initials: ______________
 

--------------------------------------------------------------------------------

 
 
(a)           No delay or omission on the part of the Holder in exercising its
rights under this Note, or course of conduct relating hereto, shall operate as a
waiver of such rights or any other right of the Holder, nor shall any waiver by
the Holder of any such right or rights on any one occasion be deemed a waiver of
the same right or rights on any future occasion.
 


(b)           THE COMPANY ACKNOWLEDGES THAT THE TRANSACTION OF WHICH THIS NOTE
IS A PART IS A COMMERCIAL TRANSACTION, AND TO THE EXTENT ALLOWED BY APPLICABLE
LAW, HEREBY WAIVES ITS RIGHT TO NOTICE AND HEARING WITH RESPECT TO ANY
PREJUDGMENT REMEDY WHICH THE HOLDER OR ITS SUCCESSORS OR ASSIGNS MAY DESIRE TO
USE.


Section 4.13                      Payment of Legal Fees.  The Company shall be
responsible for the payment of $6,000 in legal fees to Richardson & Patel LLP,
which payment shall be deducted from the First Advance Amount.
 




BOSTON THERAPEUTICS, INC.

 


 
By: ___________________________                                                           
      David Platt, Chief Executive Officer
 






 
 
18
Holder Initials:________________


Company Initials: ______________
 

--------------------------------------------------------------------------------

 


EXHIBIT A

WIRE INSTRUCTIONS


BANK:                              CITIZENS BANK
ADDRESS:                      1188 CENTRE COURT
           NEWTON, MA  02459


ABA#                                011500120
SWIFT CODE:                CTZIUS33




BENEFICIARY:              BOSTON THERAPEUTICS, INC.
                                          1750 ELM STREET, SUITE 103
                                          MANCHESTER, NH  03104


ACCOUNT#:                  131561-803-3




 




 
 
19
Holder Initials:________________


Company Initials: ______________
 

--------------------------------------------------------------------------------

 


 
FORM OF


NOTICE OF CONVERSION


(To be Executed by the Registered Holder in order to Convert the Note)




 
The undersigned hereby irrevocably elects to convert $ ______________ of
the principal amount of the above Note into shares of Common Stock of Boston
Therapeutics, Inc. according to the conditions hereof, as of the date written
below.
 
Date
of Conversion:  ________________________________________                                                                                            
 
Applicable Conversion
Price:   _________________________________                                                                                              
 
Number of shares of Common Stock beneficially owned or deemed beneficially owned
by the Holder on the Date of Conversion:
 
Signature:     _______________________________________________                                                                                            
 
Print Name:   _______________________________________________                                                                                              
 
Address:      _______________________________________________
 
                      _______________________________________________            
 


 
 
20
Holder Initials:________________


Company Initials: ______________

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                                                                               